DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/24/2022.
Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the metal-oxide interlayer varies between layer pairs” without reciting as to what aspect of the metal-oxide interlayer is varied between layer pairs that renders the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9, 11-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2008/0035965) in view of Cho et al. (WO2019039779 with provided machine English translation) and Yu et al. (CN108288676 with provided machine English translation).
Addressing claims 1 and 12, Hayashi discloses an organic photovoltaic device ([0145], fig. 4) comprising:
	a substrate 180;
	a first electrode 190 coupled to the substrate;
	a second electrode 300 disposed above the first electrode;
	one or more photoactive layers 200 disposed between the first electrode and the second electrode; and
	a compound charge transport layer (192 or 203) disposed between the one or more photoactive layers 200 and either the first electrode 190 (when compound charge transport layer is 192) or the second electrode 300 (when compound charge transport layer is 203), wherein the compound charge transport layer comprises a plurality of layers (192a-192c or 203a-203c) in a multilayer stack includes charge transport layer (192a-192c or 203a-203c).
Hayashi further discloses the multilayer charge transport structure suppresses dark current [0064].

Cho discloses in paragraph [0079] a thin metal oxide layer is formed between the charge transport layer and the photoactive layer to increase the movement of charge, blocks oxygen and moisture from penetrating the photoactive layer from the outside [0080].  The metal oxide includes molybdenum oxide and tungsten oxide [0083].

Yu discloses molybdenum oxide and tungsten oxide as interface modification layer between charge transport layer and electrode reduces the dark current (Abstract).
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Hayashi with the metal oxide interlayer as surface modification layer for each of the charge transport layer as disclosed by Yu in the compound charge transport layer similarly to the way in which the metal oxide interlayer is formed on the surface of the charge transport layer and the photoactive layer disclosed Cho in order to increase the movement of charge, blocks oxygen and moisture from penetrating the photoactive layer from the outside (Cho, [0080]) and reducing the dark current (Yu, Abstract) as desired by Hayashi.  In the modified device of Hayashi where the surface each of the charge transport layer of the compound charge transport layer is modified with a metal oxide interlayer disclosed by Yu and Cho, the resulting compound charge transport layer has the claimed structure of a plurality of layer pairs in a multilayer stack, wherein each layer pair includes a charge transport layer and a metal-oxide interlayer coupled to the charge transport layer and disposed between the charge transport layer and the one or more photoactive layers.

Addressing claim 4, Hayashi discloses the thickness of the charge transport layer affects the suppression of dark current and the optimization of the photoelectric conversion efficiency [0092 and 0096].  Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Hayashi by varying the thickness of the compound charge transport layer, including the thickness of the metal-oxide interlayer in order to optimize the reduction of dark current and the increase in photoelectric conversion efficiency.

Addressing claims 2-3 and 13, the modified organic photovoltaic device of Hayashi in view of Cho and Yu discloses:
	wherein the compound charge transport layer 192 is disposed between the one or more photoactive layers 200 and the first electrode 190, the organic photovoltaic device further comprising a second compound charge transport layer 203 disposed between the photoactive layer 200 and the second electrode 300 having the structure of claims 2-3 and 13.

Addressing claims 5, 7, 14 and 16, paragraph [0090] of Hayashi discloses the hole blocking layer is made of electron transporting material and paragraph [0095] discloses electron blocking layer is made of hole transporting material that meet the limitation of current claims.

Addressing claims 9 and 18, paragraphs [0151-0153] of Hayashi disclose the photoactive layer includes a bulk heterojunction photoactive layer comprising a blend of an electron donor material and an electron acceptor material.

Addressing claims 11 and 20, Hayashi discloses the charge transport layers work in concert with the photoactive layer; therefore, Hayashi implicitly discloses the charge transport layer has spectral absorption properties that are complementary to spectral absorption properties of the one or more photovoltaic layers.  Furthermore, the claim does not recite what constitutes “complementary” with regard to the spectral absorption properties of the charge transport layer to the spectral absorption properties of the one or more photoactive layers in order to differentiate the claimed device and method from those of the prior art.

Claim(s) 6, 8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2008/0035965) in view of Cho et al. (WO2019039779 with provided machine English translation) and Yu et al. (CN108288676 with provided machine English translation) as applied to claims 1-5, 7, 9, 11-14, 16, 18 and 20 above, and further in view of Hosono et al. (US 2017/0186984).
Addressing claims 6, 8, 15 and 17, Hayashi, Cho and Yu are silent regarding the limitation of current claims.

Hosono discloses a photovoltaic device includes metal oxide as an electron injection layer [0082] between the electrode and the electron transporting layer and metal oxide is also used as the hole injection layer [0149] between the hole transporting layer and the electrode (fig. 1, [0095]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Hayashi with the metal oxide hole injecting and electron injecting materials disclosed by Hosono in order to obtain the predictable result of injecting and transferring hole and electron between the hole transporting layer and electron transporting layer to their respective electrodes.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2008/0035965) in view of Cho et al. (WO2019039779 with provided machine English translation) and Yu et al. (CN108288676 with provided machine English translation) as applied to claims 1-5, 7, 9, 11-14, 16, 18 and 20 above, and further in view of Barr (US 2018/0366654).
Addressing claims 10 and 19, Hayashi is silent regarding the limitations of current claims.

Barr discloses organic photovoltaic device having the photoactive layer composed of bulk heterojunction and additional layers of hole transporting and electron transporting materials similarly to that of Cho.  Barr further discloses the organic photovoltaic device is visibly transparent [0005] because the donor and acceptor materials in the photoactive layer are chosen to absorb light in infrared and UV spectrum [0006].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic device of Hayashi with the photoactive materials of Barr that are transparent to visible light but absorb NIR and UV light in order to enable the photovoltaic device to be integrated onto window panes in homes, skycrapers and automobiles (Barr, [0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/01/2022